Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 20, 2021

                                      No. 04-20-00596-CV


                 IN THE INTEREST OF L.J.K. AND C.A.K., CHILDREN,


                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI01008
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
         Appellant, who is acting pro se on appeal, appeals from orders entered in the underlying
suit affecting the parent-child relationship. Ms. Judy Mata is the court reporter responsible for
filing the reporter’s record in this appeal. On March 19, 2021, this court ordered appellant to (1)
request in writing that a reporter’s record be prepared, (2) designate in writing the exhibits and
those portions of the record to be included in the reporter’s record, and (3) file a copy of this
request with both the trial court and this court. We also ordered appellant to provide written
proof to this court that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. Our order cautioned appellant that if he did not timely respond, his brief would be due
within thirty days from the date of our order, and this court would only consider those issues or
points that do not require a reporter’s record for a decision. Because appellant did not timely
respond, his brief became due April 19, 2021.

         On April 19, 2021, appellant filed a motion requesting an extension of time in which he
contended he was waiting for Ms. Mata to prepare the record. On April 26, 2021, this court
issued an order informing appellant that because he did not comply with our March 19, 2021
order, Ms. Mata was not obligated to file the record. Appellant was granted an extension of time
to file the brief, until May 19, 2021. On May 17, 2021, appellant filed a request for a ten-day
extension of time. This court granted the motion and the brief is due no later than May 30,
2021.

        On May 14, 2021, appellant filed a motion to reconsider our April 26, 2021 order. In his
motion, appellant contends he has attempted to contact Ms. Mata, but he has been ignored.
Appellant contends he mailed a letter to the 57th District Court requesting Ms. Mata to contact
him. This court contacted Ms. Mata about the record, and, on May 18, 2021, she filed a letter
with this court stating she has not been asked to prepare the record.
       In his motion to reconsider, appellant requested “an opportunity to amend” his motion for
preparation of the reporter’s record. The motion is GRANTED.

       Asking the court reporter to contact appellant is not a designation of the record. The
       Texas Rules of Appellate Procedure provide as follows:

       The official or deputy reporter is responsible for preparing, certifying, and timely
       filing the reporter's record if:
       (1) a notice of appeal has been filed;
       (2) the appellant has requested that the reporter's record be prepared; and
       (3) the party responsible for paying for the preparation of the reporter's record
       has paid the reporter's fee, or has made satisfactory arrangements with the
       reporter to pay the fee, or is entitled to appeal without paying the fee.
       TEX. R. APP. P. 35.3(b) (emphasis added).

       Ms. Mata is not obligated to file the record until appellant has fully complied, in writing,
with Rule 35.3(b).

        Appellant is ORDERED to, no later than May 24, 2021, (1) request in writing that a
reporter’s record be prepared, (2) designate in writing the exhibits and those portions of the
record to be included in the reporter’s record, and (3) file a copy of this request with both the
trial court and this court. Appellant is also ORDERED to, no later than May 24, 2021, provide
written proof to this court that either (1) the reporter’s fee has been paid or arrangements have
been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee.

       Ms. Mata may be contacted at her email address judy.mata@bexar.org or at the following
address:

       Ms. Judy Mata, CSR, CM
       Official Court Reporter
       438th District Court
       Bexar County Courthouse
       100 Dolorosa, 4th Floor
       San Antonio, Texas 78205

        If appellant does not provide the above written proof by May 24, 2021, his brief will be
due within thirty days from the date of this order, and this court will only consider those issues or
points that do not require a reporter’s record for a decision. Requests for an extension of time
to comply with this order will be disfavored.

                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2021.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court